Citation Nr: 1515756	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased evaluation for Posttraumatic Stress Disorder (PTSD), evaluated as 50 percent disabling prior to September 21, 2009, and evaluated as 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In April 2014, the Veteran testified at Board hearing by videoconference technology before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his PTSD symptoms warrant a higher evaluation and that his service-connected disabilities have rendered him unable to secure or follow gainful employment.  The Board notes that the Veteran is additionally service-connected for bilateral hearing loss and tinnitus, each evaluated as 10 percent disabling.

The Veteran was afforded a PTSD examination in March 2011.  The March 2011 examiner indicated that the Veteran's memory deficits and physical health problems superimposed upon chronic physical pain likely preclude employment.  The examiner goes on to indicate that the Veteran is currently having difficulty with memory due to a combination of physical problems and PTSD.  However, she also indicates that if one examines PTSD exclusively or in isolation, there are few, if any barriers to employability.  Thus, the March 2011 VA examination report has inconsistencies regarding whether the Veteran is unemployable.  The March 2012 examination indicated that PTSD symptomatology had not significantly changed since the prior examination except with regards to organic function which had increased since his previous VA examination

On March 25, 2014, a VA treatment record indicated that the Veteran complained of increased symptoms with hyperarousal, irritability and sleep disturbance.  The provider indicated that the Veteran was unemployable due to his PTSD symptomatology; however, there was no rationale for the statement.  Thus, as the Veteran's PTSD has reportedly worsened since his previous examination, and the  most recent examinations contain contradictions concerning the Veteran's employability, the AOJ should schedule an additional psychiatric examination with further consideration of the Veteran's ability to work.

Additional VA treatment records have been associated since the November 2012 and July 2013 statements of the case.  These records should be considered in any forthcoming readjudication by the RO/AMC.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the White River VAMC.

2.  Schedule a VA psychiatric examination for the Veteran to determine the current severity of the Veteran's PTSD. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

If there is any psychiatric symptomatology with is not attributable to the Veteran's service-connected PTSD; these symptoms should be delineated out and a thorough rationale concerning why these symptoms are not related to PTSD should be indicated.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability on his ability to work, to include whether it renders him unemployable.  The rationale for all opinions expressed should also be provided.

3.  Then, the RO or the AMC should readjudicate the claim with consideration of all evidence associated with the claims file since the most recent statement of the case.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




